DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 06/08/2021 in response to PTO Office Action mailed 03/08/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-20 are pending.
4.	Claims 1, 2 and 11-13 are amended. 

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments and arguments filed 06/08/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest a first cascade voltage multiplier configured to operate with a third software driver; and a controller configured to operably couple to the first cascade voltage multiplier, the first spray applicator, and the second spray applicator, wherein the controller is configured to automatically detect the first cascade voltage multiplier and initialize the third software driver upon connection of the first cascade voltage multiplier to the controller, wherein the controller is configured to automatically detect the first spray applicator and initialize the first software driver upon connection of the first spray applicator to the first cascade voltage multiplier, in combination with other recited limitations in amended independent claim 1.
a cascade voltage multiplier configured to operate with a second software driver different from the first software driver; a hardware attached on top (HAT) board configured to couple to the spray applicator, the cascade voltage multiplier, or both; and a controller configured to couple to the HAT board, wherein the controller is configured to automatically detect the cascade voltage multiplier via the HAT board and initialize the second software driver upon the cascade voltage multiplier being communicatively connected  to the HAT board, and wherein the controller is configured to automatically detect the spray applicator via the HAT board and initialize the first software driver upon the spray applicator being communicatively connected to the HAT board, in combination with other recited limitations in amended independent claim 11.
Dependent claims 2-10 and 12-20 are allowable based on their dependencies of independent claims 1 and 11.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/Farley Abad/               Primary Examiner, Art Unit 2181